 1                                                                  Honorable Ronald B. Leighton
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
      SEAN WILSON, individually and on behalf
 9    of all other similarly situated,                   NO. 3:18-cv-05275-RBL

10                         Plaintiff,                    DECLARATION OF PHILIP
                                                         WELTY IN SUPPORT OF MOTION
                   v.
11                                                       FOR PROTECTIVE ORDER RE
      PTT, LLC, a Delaware limited liability             SUBPOENAS TO APPLE, INC. AND
12    company d/b/a HIGH 5 GAMES, LLC, a                 GOOGLE LLC
      Delaware limited liability company,
13                                                       NOTE ON MOTION CALENDAR:
                           Defendant.                    February 7, 2020
14

15

16      I, Philip Welty, declare and state as follows:

17          1.     I have worked for High 5 Games, LLC (“High 5”) for over ten years in game

18   design. My current title is Director of Game Design. In the course of my job duties during

19   the time I have worked at High 5, I have become familiar with the social gaming applications

20   High 5 Casino and High 5 Vegas. I make this declaration based on my personal knowledge.

21          2.     High 5 Casino and High 5 Vegas are two different social gaming applications

22   created by High 5. Each must be downloaded separately from an app store in order to be used

23   by a consumer on a mobile device or in separate pages on a web browser if using on a

24   personal computing device. Each must be opened and played separately. The virtual coins in

25   High 5 Casino cannot be transferred to High 5 Vegas, nor can the virtual coins in High 5

26

     DECLARATION OF PHILIP WELTY IN                                  HOLLAND & HART LLP
     SUPPORT OF MOTION FOR                                           800 W. MAIN STREET, SUITE 1750
     PROTECTIVE ORDER RE SUBPOENAS                                   BOISE, ID 83702
     TO APPLE, INC. AND GOOGLE LLC-1                                 TEL: 208.342.5000 ● FAX:
                                                                     208.343.8869
     (3:18-CV-05275-RBL)
 1   Vegas be transferred to High 5 Casino. With the exception of Club High 5, High 5 Casino
 2   and High 5 Vegas are entirely separate.
 3          3.      Both High 5 Casino and High 5 Vegas offer players free virtual coins. Both
 4   applications offer a first-time player an allotment of free virtual coins. A player is a first-time
 5   player upon entering each of the applications for the first time. That is, a long-time player of
 6   High 5 Casino is a first-time player of High 5 Vegas the first time he or she downloads and
 7   opens High 5 Vegas. After a first-time player receives his or her first allotment of free virtual
 8   coins, further free virtual coins are available in High 5 Casino and High 5 Vegas through
 9   different means.
10          4.      High 5 Vegas offers free virtual coins on a constant, ongoing basis so that the
11   player never runs out of virtual coins. In the High 5 Vegas app, the top center portion of the
12   screen displays a free virtual coin counter under a button marked “COLLECT.” The free
13   virtual coin counter is constantly ticking up the balance of available free virtual coins.
14   Whether the app is open or closed, the counter continues until it reaches a set maximum. At
15   any point in time, the player may push the “COLLECT” button, and the free virtual coins will
16   be added to his or her bank of virtual coins. The free virtual coin counter resumes ticking
17   upward immediately upon collection. High 5 Vegas offers additional free virtual coins
18   including with a daily bonus. One of the primary means of collecting free virtual coins in
19   High 5 Vegas, however, is by pushing the “COLLECT” button to harvest the constantly
20   accruing virtual coins. A player of High 5 Vegas may collect free virtual coins without
21   exiting a game and going to the app’s “lobby.”
22          5.      High 5 Casino offers free virtual coins through different means. Free virtual
23   coins are available to a player by opening the app and collecting coins every four hours,
24   through a daily bonus, and free spins of a wheel in the app’s “lobby,” (known as “lobby
25   spins”), among other ways. Unlike High 5 Vegas, High 5 Casino does not offer free virtual
26   coins through a virtual coin counter that constantly ticks up a balance of available coins.

     DECLARATION OF PHILIP WELTY IN                                      HOLLAND & HART LLP
     SUPPORT OF MOTION FOR                                               800 W. MAIN STREET, SUITE 1750
     PROTECTIVE ORDER RE SUBPOENAS                                       BOISE, ID 83702
     TO APPLE, INC. AND GOOGLE LLC-2                                     TEL: 208.342.5000 ● FAX:
                                                                         208.343.8869
     (3:18-CV-05275-RBL)
 1          6.      The High 5 Casino and High 5 Vegas applications are platforms that provide
 2   numerous games to play within the respective application. High 5 Casino’s platform provides
 3   a user with a number of unique games to play. High 5 Vegas’s platform provides a user with
 4   a number of unique games to play. Several of the games available on High 5 Casino,
 5   including the game called “Bah, Humbug!” and several of the games that Plaintiff Wilson
 6   played on High 5 Casino, are not available on High 5 Vegas. Several of the games available
 7   on High 5 Vegas are not available on High 5 Casino.
 8          I declare under penalty of perjury under the laws of the United States of America that
 9   the foregoing is true and correct.
10          DATED this 30th day of January, 2020.
11
                                                 /s/ Philip Welty
12                                               Philip Welty

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     DECLARATION OF PHILIP WELTY IN                                  HOLLAND & HART LLP
     SUPPORT OF MOTION FOR                                           800 W. MAIN STREET, SUITE 1750
     PROTECTIVE ORDER RE SUBPOENAS                                   BOISE, ID 83702
     TO APPLE, INC. AND GOOGLE LLC-3                                 TEL: 208.342.5000 ● FAX:
                                                                     208.343.8869
     (3:18-CV-05275-RBL)
 1                                 CERTIFICATE OF SERVICE
 2            I hereby certify that on this 30th day of January, 2020, I electronically filed the
      foregoing DECLARATION OF PHILIP WELTY IN SUPPORT OF MOTION FOR
 3    PROTECTIVE ORDER RE SUBPOENAS TO APPLE, INC. AND GOOGLE LLC
 4    with the Clerk of the Court using the CM/ECF system which will send notification of such
      filing to the following:
 5           Attorneys for Plaintiff
 6           Cecily C. Shiel
             TOUSLEY BRAIN STEPHENS PLLC
 7           1700 7th Ave Ste 2200
             Seattle WA 98101-4416
 8           Tel: (206) 682-5600
             cshiel@tousley.com
 9

10           Attorneys for Plaintiff
             Benjamin H. Richman
11           EDELSON PC
             350 North LaSalle St 14th Fl
12           Chicago IL 60654
             Tel: (312) 589-6370
13
             brichman@edelson.com
14
             Attorneys for Plaintiff
15           Todd Logan
             Rafey S. Balabanian
16           Eve-Lynn Rapp
             Brandt Silver-Korn
17
             EDELSON PC
18           123 Townsend St Ste 100
             San Francisco CA 94107
19           Tel: (415) 638-9660
             tlogan@edelson.com
20           rbalabanian@edelson.com
             erapp@edelson.com
21
             bsilverkorn@edelson.com
22

23                                                /s/ Stacy Gust
                                                  Stacy Gust, Legal Assistant
24   14116986_v2

25

26
     DECLARATION OF PHILIP WELTY IN                                   HOLLAND & HART LLP
     SUPPORT OF MOTION FOR                                            800 W. MAIN STREET, SUITE 1750
     PROTECTIVE ORDER RE SUBPOENAS                                    BOISE, ID 83702
     TO APPLE, INC. AND GOOGLE LLC-4                                  TEL: 208.342.5000 ● FAX:
                                                                      208.343.8869
     (3:18-CV-05275-RBL)
